Budget Truck Rental, LLC v Mollo (2019 NY Slip Op 04462)





Budget Truck Rental, LLC v Mollo


2019 NY Slip Op 04462


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Sweeny, J.P., Gische, Webber, Oing, Moulton, JJ.


9542 150666/15

[*1]Budget Truck Rental, LLC, Plaintiff-Respondent,
vDarren T. Mollo, D.C., et al., Defendants-Appellants, Prompt Medical Services, P.C., et al., Defendants.


The Rybak Firm, PLLC, Brooklyn (Maksim Leyvi of counsel), for appellants.
Rubin, Fiorella & Friedman LLP, New York (David F. Boucher, Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Gerald Lebovits, J.), entered on or about December 19, 2017, which, inter alia, denied defendants-appellants' (appellants) motion to vacate an order and judgment, same court and Justice, entered February 21, 2017, inter alia, striking appellants' answer and granting plaintiff a default judgment, unanimously affirmed, with costs.
The motion court properly denied vacatur, as appellants failed to establish a meritorious defense to plaintiff's claims for declaratory relief (see generally Mutual Mar. Off., Inc. v Joy Constr. Corp., 39 AD3d 417, 419 [1st Dept 2007]). Notably, appellants did not submit an affidavit from a party with personal knowledge in support of their alleged defenses to plaintiff's claims (see Bustamante v Green Door Realty Corp., 69 AD3d 521 [1st Dept 2010]; see also Brownfield v Ferris, 49 AD3d 790 [2d Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK